Citation Nr: 1143917	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-06 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  In that rating decision, the RO granted service connection for PTSD with a 10 percent evaluation effective October 6, 2006.  A subsequent rating decision effectuated an increase to 30 percent, also effective October 6, 2006.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was last before the Board in March 2011, at which time it was remanded to afford the Veteran a Travel Board hearing.  A Travel Board hearing was conducted in September 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  

At this hearing, the Veteran submitted evidence that has not yet been considered by the RO.  In this regard, the Board may consider this evidence in the first instance because the Veteran has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2011).  

The Board notes that the Veteran has raised the issue of a TDIU and he has provided varying reasons as to his reasons for employment difficulties, along with evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of a medical disability and submits a claim for an increased disability rating with evidence of unemployability, VA must consider a claim for TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Accordingly, the issue of entitlement to a TDIU is on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in August 2010.  At this time, the Veteran mainly complained of anxiety and irritability.  With respect to employment, it was then noted that the Veteran had experienced some difficulty with feeling irritable with customers while working in a tire service department, and that he had moved on from this job.  He was then working part-time performing maintenance at a camp near his home.  The examination report notes that the Veteran had been retired since 2009 due to eligibility through age or duration of work.  The examiner assessed PTSD, chronic, and mood disorder, not otherwise specified (NOS).  

In regards to symptoms, the examiner noted that the Veteran's reported mood symptoms were crying episodes, sadness and reduced motivation that were separate from PTSD, an anxiety disorder.  With respect to PTSD, the examiner noted only mild and transient PTSD signs and symptoms that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  In this regard, the examiner noted that the Veteran had some difficulty with irritability with customers, but that he was able to cope therewith and not act out.  He had adequate social functioning and enjoyed outings with his wife at the VFW 2 to 3 times per week.  There was no objective evidence of functional impairment socially, occupationally or in the Veteran's activities of daily living alone based on PTSD.  A GAF score of 65 was assigned.  

An early September 2010 VA note, authored by D.P., Psy. D., notes that the Veteran had recently been seen for a VA examination.  At this time, the Veteran spoke about how PTSD affected his ability to get along with others, noting that although he was then married, he had been previously married and divorced and that he had family difficulties.  His thought processes were logical, linear and goal-directed.  His mood was mildly depressed and anxious with a constricted affect.  There were no observed psychotic or manic features and the Veteran denied suicidal or homicidal thoughts.  PTSD and mood disorder, NOS, were assessed.  Subsequent treatment notes authored by Dr. P. document similar impressions.  

A psychology note dated as recently as December 2010 and written by Dr. P. notes that the Veteran then reported that he was doing fairly well, but reported that his finances were tight as he and his wife were no longer working maintaining the camp near their home due to the business having been sold.  He was then trying to regain his job working in a tire service department.  The Veteran related that his mood had been fairly stable with mild depressive symptoms most of the time.  He was then oriented times 4.  His thought processes were logical, linear and goal-directed.  His mood was mildly depressed and anxious with constricted affect and no psychotic or manic features were observed.  PTSD and mood disorder, NOS, were assessed.  

Of record is an August 2011 opinion authored by Dr. P.  In this letter, Dr. P. relates that he had been treating the Veteran from 2008 to present.  In this letter., Dr. P. notes that during treatment it had become apparent that the Veteran suffered from multiple trauma-related symptoms associated with PTSD and that he had developed depressive symptoms associated therewith.  Dr. P. noted that the severity of these symptoms had made it extremely difficult for the Veteran to venture into public and be around large groups.  Dr. P. explained that the Veteran rarely left his home and was no longer able to function effectively in employment and interpersonal situations due to the severe anxiety associated with his PTSD and the depressive symptoms he experienced on a regular basis.  Dr. P. also noted that his symptoms made it difficult for him to function independently and greatly affected his interpersonal relationships.  Dr. P. also noted that the Veteran suffered from chronic pain from rheumatoid arthritis.  In conclusion, Dr. P. stated that it was his professional opinion that from a mental health standpoint the Veteran suffered from severe, chronic, PTSD and was no longer capable of participating in gainful employment.  PTSD, chronic, and mood disorder, NOS, were assessed.  A GAF score of 45 was assigned and it was noted that the highest GAF score over the past year was 50.  

Dr. P.'s August 2011 letter suggests that the severity of the Veteran's service-connected PTSD may have increase in severity since the Veteran's last VA examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the record indicates that the severity of the symptomatology associated with the Veteran's PTSD may have increased in severity since his last VA examination, remand for a VA examination is necessary.

The Board also notes that the latest VA psychiatric records contained within the claims file are dated in December 2010.  A review of the Veteran's VA records shows that he regularly receives psychiatric treatment through VA.  These records could potentially shed light on the overall severity of the Veteran's PTSD.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records currently associated with the claims file, particularly any dated from December 2010 and on.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after December 3, 2010.

Perform any and all follow-up as necessary, and document negative results.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a new VA examination to address the current nature and severity of his service-connected PTSD.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected PTSD and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.

The examiner should also provide an opinion as to whether the Veteran's service-connected PTSD alone renders him unable to obtain or retain gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In rendering his or her evaluation, the examiner should delineate between the manifestations of the service-connected PTSD and any non-service-connected psychiatric manifestations, if any, as well as their respective effects on the Veteran's occupational and social capabilities.  See 38 C.F.R. § 4.14 (2011) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation ... is to be avoided).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.












	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


